DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada [2004/0130541].
Regarding claim 1, Osada teaches:
A pixel circuit for driving a light-emitting diode, LED (see §2, §38-60 and fig.2), comprising:
a current mirror (see fig.2: transistors 203-204), comprising a primary current path (see fig.2: current circulating through transistors 203 and 205) and a secondary current path (see fig.2: current circulating through transistors 204 and 206), arranged to mirror a current through said primary current path to said secondary current path (see §8-9: current mirror circuit), 
wherein said current through said primary current path is settable by switching a reference current through a reference current line (see §55 and fig.2: data signal line 201, fifth transistor Tr5, sixth transistor Tr6) into said primary current path and said secondary current path is configured to drive said LED (see fig.2: LED 210);
and a switch component (see §55 and fig.2: fourth transistor Tr4 and erasing transistor 213) arranged to switch said LED to and from said secondary current path based on one or more switch control lines (see §60 and fig.4: "At this time, the erasing signal line 212 is selected and the erasing transistor is turned ON, then the transistor Tr4 is turned OFF and a current does not flow to the light emitting element 270, which terminates the light emission’).

Claim 18 is substantially similar to claim 1 and is rejected using the same citations.

Regarding claim 2, Osada further teaches:
wherein the switch component is a switch transistor connected in series with the secondary current path and the LED and controlled based on the one or more switch control lines [fig. 2, transistors 203-204]

Regarding claim 5, Osada further teaches:
the current-mirror comprises: a primary current-mirror transistor connected in series with the primary current path; and a secondary current-mirror transistor connected in series with the secondary current path, and a gate of the primary current-mirror transistor is connected to a gate of the secondary current-mirror transistor at a current-mirror node [See fig.2 of D1: transistor 213, capacitor 209, switch selection line 212, switch data line 211.]

Regarding claim 6, Osada further teaches:
wherein the switch component is a back-gate of the secondary current-mirror transistor  [See fig.2 of D1: transistor 213, capacitor 209, switch selection line 212, switch data line 211.]

Regarding claim 7, Osada further teaches:
wherein the switch component is a switch transistor connected in series with the secondary current path and the LED and controlled based on the one or more switch control lines [fig.2, first current-setting transistor 207, second current-setting transistor 208 connected between gates of 203-204 (via gate-source of transistor 206) and primary current path (common node to Tr3 and Tr), reference current line 201, current selection line 202.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Osram [WO 2020/157152].
Regarding claim 3, Osada does not teach wherein: the one or more switch control lines comprise a switch selection line and a switch data line, the pixel circuit further comprises: a switch selection transistor connected between the switch data line and the switch component and controlled by the switch selection line; and a capacitor, and a first terminal of the capacitor is connected at a point between the switch selection transistor and the switch transistor. However, Osram teaches dual-gate transistors, the back gate of which can be controlled to switch on/off the dual gate transistor [pg. 51-59, fig. 2-6].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the circuit taught by Osada with the transistor configuration taught by Osram because doing so is a routine design decision as each of Osram and Osada teach transistor elements which perform the same function.

Regarding claim 4, Osada further teaches:
wherein a second terminal of the capacitor is connected to the secondary current path, or to a voltage source.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Miyajima et. al. [2019/0380180].
Regarding claim 16, Osada does not teach a control block configured to apply a time modulation at the one or more switch control lines. However, Miyajima teaches a control block configured to apply a time modulation at the one or more switch control lines [§0018, note PWM control transistor].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the system taught by Osada with the PWM modulation taught by Miyajima because PWM is commonly used to offset any voltage variations in the driving of the display device.

Regarding claim 17, Osada does not teach wherein the time modulation includes pulse-width modulation (PWM). However, Miyajima wherein the time modulation includes pulse-width modulation (PWM) [§0018, note PWM control transistor].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the system taught by Osada with the PWM modulation taught by Miyajima because PWM is commonly used to offset any voltage variations in the driving of the display device.

Claims 19-20 are substantially similar to claims 16-17 and are rejected using the same citations.

Allowable Subject Matter
Claims 8-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art does not teach “…the second current-setting transistor is connected to the primary current path between the primary current-mirror transistor and a first current-setting transistor, or the second current-setting transistor is connected to the primary current path at a terminal of a first current-setting transistor opposite to the primary current-mirror transistor.”
Regarding claim 9, the prior art does not teach “…a first current-setting transistor controlled by a current-selection line and connected between the primary current path and the reference current line; a second current-setting transistor controlled by the current-selection line and connected between the current-mirror node and the primary current path; and a capacitor connected at the current-mirror node.”
Regarding claims 10-12, the prior art does not teach “… the secondary current path is a first secondary current path, the secondary current-mirror transistor is a first secondary current-mirror transistor, the pixel circuit further comprises a second secondary current-mirror transistor in a second secondary current path of the current-mirror, and a gate of the second secondary current-mirror transistor is connected to the current-mirror node.”
Regarding claims 13-15, the prior art does not teach “…a first current-setting transistor controlled by a current-selection line and connected between the primary current path and the reference current line; a second current-setting transistor controlled by the current-selection line and connected between a current-mirror node and the primary current path; and a capacitor connected at the current-mirror node.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625